Case: 19-20010      Document: 00515222206         Page: 1    Date Filed: 12/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-20010                         December 4, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALICIA GERALDIN PAGOAGA-RIOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-296-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Alicia Geraldin Pagoaga-Rios entered a conditional guilty plea to one
count of conspiracy to transport and harbor undocumented aliens, in violation
of 8 U.S.C. § 1324(a)(1)(A)(v)(I), reserving the right to appeal the district
court’s adverse ruling on her motion to suppress. She was sentenced to a prison
term of time served. She appeals her conviction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20010    Document: 00515222206      Page: 2    Date Filed: 12/04/2019


                                  No. 19-20010

      Pagoaga-Rios argues that the district court erred by denying her motion
to suppress evidence obtained as a result of the traffic stop, when the stop was
not supported by reasonable suspicion of a traffic violation or DWI offense and
the emergency-aid exception to the warrant requirement did not apply.
      In reviewing the district court’s denial of a defendant’s motion to
suppress, this court reviews factual findings for clear error and legal
conclusions de novo. United States v. Alvarado-Zarza, 782 F.3d 246, 249 (5th
Cir. 2015). The legality of a traffic stop is examined under the two-pronged
analysis described in Terry v. Ohio, 392 U.S. 1 (1968).         United States v.
Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc). This appeal focuses
solely on the first Terry prong—whether the deputy’s decision to conduct a stop
of Pagoaga-Rios’s vehicle was justified at its inception. See id.
      “For a traffic stop to be justified at its inception, an officer must have an
objectively reasonable suspicion that some sort of illegal activity, such as a
traffic violation, occurred, or is about to occur, before stopping the vehicle.”
United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005).
“[R]easonable suspicion exists when the officer can point to specific and
articulable facts which, taken together with rational inferences from those
facts, reasonably warrant the search and seizure.” Id.
      Texas law provides, “An operator may not drive so slowly as to impede
the normal and reasonable movement of traffic, except when reduced speed is
necessary for safe operation or in compliance with law.” TEX. TRANSP. CODE
ANN. § 545.363(a). Whether, on the particular facts of this case, the deputy
had reasonable suspicion that Pagoaga-Rios violated § 545.363, is not readily
resolved by reference to Texas law. See Lopez-Moreno, 420 F.3d at 430; see also
Delafuente v. State, 414 S.W.3d 173, 178 (Tex. Crim. App. 2013).




                                        2
    Case: 19-20010     Document: 00515222206     Page: 3   Date Filed: 12/04/2019


                                  No. 19-20010

      However, we need not reach that question, because even if the deputy
erred in determining that he had a legal basis to stop Pagoaga-
Rios, his mistake of law can “give rise to the reasonable suspicion necessary to
uphold the seizure under the Fourth Amendment,” if it was objectively
reasonable. See Heien v. North Carolina, 135 S. Ct. 530, 534, 539 (2014). Here,
any mistake of law in determining that Pagoaga-Rios violated § 545.363 was
objectively reasonable; thus, there was reasonable suspicion to justify the stop.
See Alvarado-Zarza, 782 F.3d at 249-50.
      Although Pagoaga-Rios argues that her reduced speed was necessary for
safe operation of her vehicle, and thus meets the exception indicated in
§ 545.363, “[a] determination that reasonable suspicion exists . . . need not rule
out the possibility of innocent conduct.” United States v. Arvizu, 534 U.S. 266,
277 (2002). As a result, the reasonable suspicion analysis is not affected. See
Arvizu, 534 U.S. at 277-78.
      Given the foregoing, we need not address whether the deputy had
reasonable suspicion of a DWI or whether the emergency-aid exception to the
warrant requirement applied.      See Lopez-Moreno, 420 F.3d at 430-34; see
Heien, 135 S. Ct. at 540. The judgment of the district court is AFFIRMED.




                                        3